Cite as: 586 U. S. ____ (2019)            1

                   KAVANAUGH, J., dissenting

SUPREME COURT OF THE UNITED STATES
       JUNE MEDICAL SERVICES, L.L.C., ET AL.
     v. REBEKAH GEE, SECRETARY, LOUISIANA
     DEPARTMENT OF HEALTH AND HOSPITALS
                 ON APPLICATION FOR STAY
             No. 18A774   Decided February 7, 2019

   The application for a stay presented to JUSTICE ALITO
and by him referred to the Court is granted, and the man-
date of the United States Court of Appeals for the Fifth
Circuit in case No. 17-30397 is stayed pending the timely
filing and disposition of a petition for a writ of certiorari.
Should the petition for a writ of certiorari be denied, this
stay shall terminate automatically. In the event the
petition for a writ of certiorari is granted, the stay shall
terminate upon the sending down of the judgment of this
Court.
   JUSTICE THOMAS, JUSTICE ALITO, JUSTICE GORSUCH,
and JUSTICE KAVANAUGH would deny the application.
   JUSTICE KAVANAUGH, dissenting from grant of applica-
tion for stay.
   I respectfully dissent from the Court’s stay order. In
this case, the plaintiffs raised a pre-enforcement facial
challenge to Louisiana’s new admitting-privileges re-
quirement for doctors who perform abortions. The Fifth
Circuit rejected the plaintiffs’ facial challenge based on
that court’s factual prediction that the new law would not
affect the availability of abortions from, as relevant here,
the four doctors who currently perform abortions at Loui-
siana’s three abortion clinics. In particular, the Fifth
Circuit determined that the four doctors likely could ob-
tain admitting privileges. The plaintiffs seek a stay of the
Fifth Circuit’s mandate. They argue that the Fifth Cir-
cuit’s factual prediction is inaccurate because, according to
2          JUNE MEDICAL SERVICES, L.L.C. v. GEE

                   KAVANAUGH, J., dissenting

the plaintiffs, three of those four doctors will not be able to
obtain admitting privileges. As I explain below, even
without a stay, the status quo will be effectively preserved
for all parties during the State’s 45-day regulatory transi-
tion period. I would deny the stay without prejudice to the
plaintiffs’ ability to bring a later as-applied complaint and
motion for preliminary injunction at the conclusion of the
45-day regulatory transition period if the Fifth Circuit’s
factual prediction about the doctors’ ability to obtain
admitting privileges proves to be inaccurate.
   Louisiana’s new law requires doctors who perform abor-
tions to have admitting privileges at a nearby hospital.
The question presented to us at this time is whether the
law imposes an undue burden under our decision in Whole
Woman’s Health v. Hellerstedt, 579 U. S. ___ (2016). All
parties, including the State of Louisiana, agree that Whole
Woman’s Health is the governing precedent for purposes of
this stay application. I therefore will analyze the stay
application under that precedent.
   Louisiana has three clinics that currently provide abor-
tions. As relevant here, four doctors perform abortions at
those three clinics. One of those four doctors has admit-
ting privileges at a nearby hospital, as required by
the new law. The question is whether the other three
doctors—Doe 2, Doe 5, and Doe 6—can obtain the neces-
sary admitting privileges. If they can, then the three
clinics could continue providing abortions. And if so, then
the new law would not impose an undue burden for pur-
poses of Whole Woman’s Health. By contrast, if the three
doctors cannot obtain admitting privileges, then one or
two of the three clinics would not be able to continue
providing abortions. If so, then even the State acknowl-
edges that the new law might be deemed to impose an
undue burden for purposes of Whole Woman’s Health.
   The law has not yet taken effect, so the case comes to us
in the context of a pre-enforcement facial challenge. That
                 Cite as: 586 U. S. ____ (2019)            3

                   KAVANAUGH, J., dissenting

means that the parties have offered, in essence, competing
predictions about whether those three doctors can obtain
admitting privileges. The District Court concluded that
the three doctors likely could not obtain admitting privi-
leges. The District Court therefore enjoined the law. The
Court of Appeals for the Fifth Circuit concluded that the
three doctors likely could obtain admitting privileges. The
Fifth Circuit therefore lifted the injunction.
   Before us, the case largely turns on the intensely factual
question whether the three doctors—Doe 2, Doe 5, and
Doe 6—can obtain admitting privileges. If we denied the
stay, that question could be readily and quickly answered
without disturbing the status quo or causing harm to the
parties or the affected women, and without this Court’s
further involvement at this time. That is because the
State’s regulation provides that there will be a 45-day
regulatory transition period before the new law is applied.
The State represents, moreover, that Louisiana will not
“move aggressively to enforce the challenged law” during
the transition period, Objection to Emergency Application
for Stay 2, and further represents that abortion providers
will not “immediately be forced to cease operations,” id., at
25. Louisiana’s regulation together with its express repre-
sentations to this Court establish that even without ad-
mitting privileges, these three doctors (Doe 2, Doe 5, and
Doe 6) could lawfully continue to perform abortions at the
clinics during the 45-day transition period. Furthermore,
during the 45-day transition period, both the doctors and
the relevant hospitals could act expeditiously and in good
faith to reach a definitive conclusion about whether those
three doctors can obtain admitting privileges.
   If the doctors, after good-faith efforts during the 45-day
period, cannot obtain admitting privileges, then the Fifth
Circuit’s factual predictions, which were made in the
context of a pre-enforcement facial challenge, could turn
out to be inaccurate as applied. And if that turns out to be
4          JUNE MEDICAL SERVICES, L.L.C. v. GEE

                   KAVANAUGH, J., dissenting

the case, then even the State acknowledges that the law as
applied might be deemed to impose an undue burden for
purposes of Whole Woman’s Health. In that circumstance,
the plaintiffs could file an as-applied complaint or motion
for preliminary injunction in the District Court, and the
District Court could consider under Whole Woman’s
Health whether to enter a preliminary or permanent
injunction.
   On the other hand, if the doctors can obtain necessary
admitting privileges during the 45-day transition period,
then the doctors could continue performing abortions at
the three clinics both during and after the 45-day transi-
tion period, as envisioned and predicted by the Fifth Cir-
cuit. And in that circumstance, the Louisiana law as
applied would not impose an undue burden under Whole
Woman’s Health.
   In order to resolve the factual uncertainties presented in
the stay application about the three doctors’ ability to
obtain admitting privileges, I would deny the stay without
prejudice to the plaintiffs’ ability to bring a later as-
applied complaint and motion for preliminary injunction
at the conclusion of the 45-day regulatory transition peri-
od. The Court adopts an approach—granting the stay and
presumably then granting certiorari for plenary review
next Term of the plaintiffs’ pre-enforcement facial chal-
lenge—that will take far longer and be no more beneficial
than the approach suggested here. I respectfully dissent
from the Court’s stay order.